Case 1:19-cv-12320-DJC Document 35-9 Filed 07/17/20 Page 1 of 4




                                        EXHIBIT I




                                                          A3093\306083941.v1
         Case 1:19-cv-12320-DJC Document 35-9 Filed 07/17/20 Page 2 of 4



NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12791

  WENDY HARRINGTON        vs.   DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                   trustee.1


                                May 13, 2020.


   Supreme Judicial Court, Superintendence of inferior courts.


     The plaintiff, Wendy Harrington, appeals from a judgment of
a single justice of this court denying her complaint for relief
in the nature of mandamus and for extraordinary relief under
G. L. c. 211, § 3. Harrington sought relief from the judgment,
and from the denial of various postjudgment motions, in the
underlying declaratory judgment action in which she was the
defendant.2 We affirm.

     Judgment entered against Harrington in the underlying
Superior Court case on March 31, 2017. Harrington did not file
a timely notice of appeal from that judgment. On April 28,
2017, she filed a notice of intent to file a motion to vacate
the judgment, and filed the motion to vacate the judgment on

     1 For Securitized Asset Backed Receivables LLC Trust
2007-HE1, Mortgage Pass-Through Certificates Series 2007-HE1
(Deutsche Bank).

     2 In 2008, Deutsche Bank foreclosed upon a piece of real
property owned by Harrington. Deutsche Bank purchased the
property at auction in a subsequent foreclosure sale.
Harrington and Deutsche Bank then negotiated a loan modification
agreement, which involved rescission of the foreclosure sale and
reaffirmance of Harrington's mortgage with Deutsche Bank.
Deutsche Bank brought the underlying declaratory judgment action
in the Superior Court to enforce the terms of the loan
modification agreement.
         Case 1:19-cv-12320-DJC Document 35-9 Filed 07/17/20 Page 3 of 4
                                                                           2


June 14, 2018. The motion to vacate was denied on July 31,
2018. Harrington filed a motion for reconsideration and a
motion to recuse on August 24, 2018. The latter motions were
denied on August 31, 2018. Harrington did not file a timely
notice of appeal from the Superior Court's July 31, 2018, and
August 31, 2018, rulings.

     On December 18, 2018, Harrington filed a "complaint in the
nature of a petition for a writ of mandamus and to invoke the
general superintendence power of the Supreme Judicial Court
[pursuant to G. L. c. 211, § 3]" in the county court, asking the
court, among other things, to vacate the March 31, 2017,
judgment, as she had previously requested in her motion to
vacate and motion for reconsideration. In essence, Harrington
was requesting relief from the March 31, 2017, judgment itself,
as well as from the Superior Court's orders dated July 31, 2018,
and August 31, 2018, denying her motion to vacate and her motion
for reconsideration. The single justice denied relief on June
25, 2019, and Harrington timely appealed.3

     "Our general superintendence power under G. L. c. 211, § 3,
is extraordinary and to be exercised sparingly, not as a
substitute for the normal appellate process or merely to provide
an additional layer of appellate review after the normal process
has run its course." Votta v. Police Dep't of Billerica, 444
Mass. 1001, 1001 (2005). See, e.g., Brown v. Fed. Nat'l Mtge.
Ass'n, 481 Mass. 1036, 1037 (2019) (quoting same); Karimpour v.
Supreme Judicial Court, 448 Mass. 1002, 1002 (2006) (quoting
same). The same is true of petitions for relief in the nature
of mandamus. See Myrick v. Superior Court Dep't, 479 Mass.
1012, 1012 (2018).

     Here, Harrington had an adequate alternative avenue to
obtain the relief sought, that is, an appeal to the Appeals
Court. See Mass. R. A. P. 4 (a), as amended, 464 Mass. 1601
(2013). She chose not to pursue that avenue, as she did not
file a timely notice of appeal from the Superior Court judgment
or from the orders denying her various postjudgment motions.4

     3 Harrington later filed a notice of appeal in the Superior
Court, but the docket reflects that she did not enter the appeal
timely in the Appeals Court pursuant to Mass. R. A. P.
10 (a) (1), as amended, 435 Mass. 1601 (2001), after the record
had been assembled.

     4 To the extent Harrington's complaint in the county court
can be construed as a request for leave to file a late notice of
     Case 1:19-cv-12320-DJC Document 35-9 Filed 07/17/20 Page 4 of 4
                                                                       3


"Having failed to avail [herself] of     the traditional appellate
route to obtain an effective remedy,     the petitioner is not
entitled to invoke the extraordinary     relief set forth in G. L.
c. 211, § 3." Lantsman v. Lantsman,      429 Mass. 1018, 1019
(1999).

     The single justice did not err or abuse her discretion in
denying relief.

                                       Judgment affirmed.


     The case was submitted on briefs.
     Wendy Harrington, pro se.
     Christopher Williamson for the defendant.




appeal in the Superior Court, Harrington also had an adequate
alternative avenue to seek such relief, namely, a timely filed
motion for extension of time in the Superior Court or in the
Appeals Court. See Mass. R. A. P. 4 (c), as amended, 378 Mass.
928 (1979); Mass. R. A. P. 14 (b), as amended, 378 Mass. 939
(1979).
